Citation Nr: 0203231	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  93-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury with degenerative disc disease at L5-S1, 
currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Mark R. Lippmann, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1983, and from October 1984 to October 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1990 rating decision from the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 1998 the Board denied the above claim, as well as 
claims pertaining to the veteran's neck condition.  This 
decision was vacated and the case was remanded by the United 
States Court of Appeals for Veterans Claims (Court) in April 
1999.  

In December 1999 the Board restored a 10 percent evaluation 
for the veteran's neck disability (torticollis).  The Board 
also remanded the issue of entitlement to an increased 
evaluation for his low back disability.  This is the 
remaining issue before the Board at this time.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The service-connected degenerative disc syndrome of the 
lumbosacral spine is manifested by severe degenerative disc 
disease at L5-S1 with sciatica, complaints of constant pain 
in the low back and frequent pain down the legs with giving 
out of the legs, and objective findings of characteristic 
pain on motion and muscle spasm with little intermittent 
relief, which is productive of pronounced disability.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
residuals of a low back injury with degenerative disc 
disease, L5-S1, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that on VA 
examination in January 1990 the veteran reported intermittent 
back discomfort ranging from simple and uncomplicated to more 
severe with left leg weakness.  

Examination of the back revealed, in pertinent part, the 
lower back to be normal.  Range of motion was normal and 
painless.  Straight leg raising, hip flexion, and cross leg 
stress produced no discomfort.  Neurological examination of 
the lower extremities was normal.  X-rays revealed increased 
sclerosis at L4-5 and L5-S1 with possible, slight narrowing 
of the L5-S1 disc.  The examiner described the veteran's 
symptoms as minimal.  

In August 1989 the veteran was seen at Valley Hospital for a 
flare up of back pain.  Examination revealed decreased range 
of motion with spasms.  The peripheral nerves were found to 
be within normal limits.  

VA outpatient treatment records from the Las Vegas VA Medical 
Center (VAMC) dated from May 1989 to April 1990 document 
complaints of back pain radiating to his lower extremities 
(particularly on the left) and muscle spasms.  June 1989 x-
rays of the lumbar spine revealed the vertebral bodies to be 
intact.  There was narrowing between L5-S1 "which may be 
physiologic."  A July 1989 computerized tomography (CT) of 
the lumbar spine revealed no evidence of arthritis; however, 
there was definite bulging of the annulus between L5-S1.  

Objective examination in November 1989 revealed negative 
straight leg raises, 5/5 motor strength in all groups, normal 
sensory evaluation to light touch and pinprick.  The CT scan 
was described as revealing a small lateral disc protrusion on 
the left at L5-S1.  

A progress note dated from January 1990 documented palpable 
muscle spasm and swelling in the left paraspinal area.  The 
pertinent assessment was chronic back pain.  

Private records from Dr. AE document complaints of neck pain, 
low back pain, and pain in the ribs and collar bone following 
a motor vehicle accident in October 1989.  It was indicated 
that there was no past medical history of a back problem.  
Examination of the lumbar spine revealed severe tenderness 
around the spinous process of L4-5-S1.  Motions of the lumbar 
spine were limited and painful.  Straight leg raising was 
negative, and there were no sensory or motor deficits.  The 
back pain was described as improved on follow-up later in 
November 1989.  It was indicated that he canceled his next 
follow-up appointment in December 1989.  

On VA examination in November 1990 the veteran reported 
injuring his back in the military and that this injury was 
now preventing him from performing the type of work he was 
accustomed to.  He reported back pain with episodic attacks 
lasting three or four days every month.  He reported that the 
pain radiated into his leg.  

On examination, straight leg raises revealed no evidence of 
sciatic inflammation and no loss of sensation in the lower 
extremities.  There was some atrophy in the left gluteus 
maximus.  

Range of motion testing revealed 75 degrees flexion of the 
back with right and left side bending described as 
"complete."  X-rays of the back were described as "negative."  
However, the examiner noted that a previous CT scan had shown 
a lesion at L5-S1 without nerve root impingement.  It was 
opined that this was probably the source of his back 
discomfort.  

During a March 1991 VA fee basis neurological examination, 
the veteran reported sudden low back pain with sudden 
Valsalva-type movements.  He reported a history of radiating 
pain.  He reported that the episodes of pain would last 
anywhere from hours to two or three days.  

On examination the veteran had a normal station and gait.  He 
was able to sit easily at 90 degrees.  The cranial nerves 
were found to be normal.  There were no disturbances of 
equilibrium or coordination.  There was full range of back 
movement without paraspinal spasm or abnormal curvatures.  
The power, mass and tone of all muscle groups in the upper 
and lower extremities "appeared physiologic."  All deep 
tendon reflexes were suppressed but were symmetrical and 
equal.  It was concluded that the neurological evaluation was 
normal.  

On VA examination in April 1991 the veteran reported pain in 
the middle and upper sacrum and occasional pain in the legs, 
more marked with sneezing or bending.  On examination he 
displayed a normal gait.  There was soreness in the middle 
and left lumbosacral region.  Range of motion was normal and 
lower extremity neurological examination was negative.  X-
rays were described as revealing degenerative disc disease at 
L5 and S1.  

On VA examination in December 1991 the veteran reported 
having low back problems, with pain starting at his tailbone 
shooting down his left leg, and sometimes into his right leg.  
He reported that it was hard for him to walk when episodes of 
pain occurred, and that many such episodes forced him to lie 
flat without moving.  

X-rays of the lumbar spine were interpreted as revealing 
minimal narrowing of the L5-S1 disc space.  The study was 
otherwise normal.  Examination of the spine revealed no 
spasms.  Range of motion testing revealed 100 degrees flexion 
and 25 degrees extension.  There was no sensory loss in the 
legs, and straight leg raises were negative.  The diagnosis 
was a chronic lumbar strain with minimal L5-S1 disc space 
narrowing.  

On VA neurological examination in December 1991 the veteran 
reported having difficulty getting out of bed or getting out 
of a bathtub when his back was bothering him.  He reported 
that he was able to lift about 200 pounds and bench press, 
and that he could walk about one mile.  

Neurological examination revealed no clear-cut motor weakness 
in the upper extremities.  Gait was normal, and no spasm of 
the back was found.  The veteran was able to squat down, walk 
on his heels and toes, and straight leg raise to 85 degrees 
bilaterally.  Range of motion was described as normal, and no 
sensory loss was found in the upper or lower extremities.  
The diagnosis was chronic lumbar pain syndrome.  

VA progress notes from September 1990 to June 1995 document 
treatment of complaints of back pain.  In May 1991 he 
reported pain with radiation down the left leg.  It was 
reported that he had been hospitalized at least twice for his 
problems.  On examination, the veteran's condition was 
described as "fully normal." 

August 1991 to June 1992 progress notes from the Allen Park 
VAMC document treatment of the veteran's back complaints.  On 
examination in August 1991 the veteran had full range of 
motion of the lumbosacral spine with positive tenderness.  

December 1992 x-rays of the lumbar spine revealed slight 
narrowing of the L5-S1 disc space, unchanged from previous 
studies.  On examination, there was severe muscle spasm of 
the left trapezius muscle.  Findings pertaining to the low 
back were not documented.  X-rays of the lumbosacral spine 
from July 1993 reported no change in the appearance of L5-S1 
from previous studies.  

In April 1994 the veteran was seen for complaints of back 
pain causing his left leg to give out, and causing him to 
fall.  No specific objective findings were made.  X-rays of 
the lumbar spine revealed evidence of disc space narrowing at 
L5-S1 "which could suggest early degenerative disc disease."  
However, it was noted that there were no significant changes 
from prior studies.  

In April 1994 the veteran was admitted to the University 
Medical Center for a dislocated left finger sustained after 
slipping at home.  

In May 1994 the veteran was seen for complaints of severe, 
ongoing back pain.  On examination he reported having trouble 
raising from the toilet in the morning.  He also reported 
that he was able to rise from a chair without pushing off 
with his arms.  

In May 1994 a CT of the lumbar spine was performed revealing 
a midline herniated disc encroaching on the thecal sac at L5-
S1.  It was noted that these findings remained unchanged 
since the last examination.  No other pathology was found.  

The veteran reported similar complaints in July 1994.  
However, the examination was described as normal with normal 
sensation, and normal muscle build.  The previous CT was also 
described as being normal.  On examination in August 1994 the 
veteran was able to ambulate independently without the use of 
an assistive device.  He walked with a mild, limping gait 
pattern.  Pain increased with forward bending and with right 
rotation or bending on the right side.  

Subsequent progress notes document continued treatment of the 
veteran's reported symptoms.  In March 1995 it was noted that 
he was continuing with treatment for his low back pain and 
that he would be unable to return to work before July 10, 
1995.  

In July 1995, JEM, a counseling psychologist found the 
veteran to have the following vocational impairments: 
physical and environmental limitations imposed by his 
service-connected disabilities; a maladaptive behavior 
pattern imposed by his service connected physical disability; 
physical limitations imposed by non-service connected 
disabilities; inappropriate appearance and mannerisms; 
possible age discrimination; possible employer prejudice; 
educational deficits; unstable work history; chronic and 
severe pain interfering with his ability to concentrate; side 
effects of medication; and interpersonal stress as a result 
of relationship problems.  

It was concluded that the veteran had an employment handicap 
considered to be serious because of his unstable work history 
and/or a pattern of maladaptive behavior expressed by the 
inability to achieve financial self-support.  

It was further concluded that achievement of a vocational 
goal was not feasible at this time because he was determined 
to be not capable of completing training and achieving 
competitive employment in the foreseeable future.  

Further the combination of medication or unmedicated pain was 
found to prevent the veteran from attempting training or 
employment.  

In May 1995 the RO received VA records noting that the 
veteran had a history of reports of severe low back pain with 
a diagnosis of discogenic disease of the L5 spine.  It was 
noted in these documents that the treating physician had 
determined that the veteran was unable to work due to his 
back disorder before July 10, 1995.  

In December 1995 a VA fee basis examination was conducted.  
The veteran reported low back pain with sudden giving out of 
his legs.  He reported pain when coughing or sneezing, and 
reported difficulty with sleeping.  He reported pain with 
bowel movements.  

On examination the veteran moved around slowly but without 
any difficulty.  There was minor tenderness at the 
lumbosacral junction.  He forward flexed 90 degrees and 
laterally bent 30 degrees to the right with complaints of 
back pain.  He could bend to the left 40 degrees without back 
pain.  Straight leg raising was negative at 90 degrees.  
There was some scattered, non-anatomic numbness in the lower 
extremities.  

X-rays were noted as revealing disc space narrowing at L5-S1.  
No specific diagnosis was rendered; however, the examiner 
indicated that it was distinctly possible that the veteran 
had significant degenerative joint disease.  

VA progress notes dated from October 1995 to January 1997 
document continued treatment of the veteran's back symptoms.  
In January 1997 it was noted that the veteran was continuing 
to complain of back pain in spite of treatment.  It was 
concluded that he "remain[ed] unable to work an additional 
six months" until August 1, 1997.  

In April 1997 a VA fee basis examination was conducted.  The 
veteran reported a history of low back pain as well as his 
legs giving out.  He denied radicular symptoms except for the 
fact that his legs would give out.  He reported no numbness 
or leg pain.  

On examination the veteran walked with a Trendelenburg type 
gait, vaulting over his left lower extremity.  There were no 
postural abnormalities and no fixed deformities.  The 
musculature of the back was described as good.  He forward 
flexed to 45 degrees.  There was no spasm, no tenderness, and 
he arose well.  Lateral bending was 10 degrees to the left 
and 20 degrees to the right.  Rotation was 15 degrees in 
either direction.  Straight leg raising was "completely 
negative" at 90 degrees.  Sensation was described as normal 
and muscle strength was described as good.  It was noted that 
he had been diagnosed with degenerative disc disease, L5-S1.  
The examiner concluded that the veteran's findings were 
minimal.  

In May 1997 the RO received VA documents finding the veteran 
to be precluded from working due to his back condition from 
July 1995 to August 1, 1997.  

On VA fee basis examination in September 1997 the veteran 
reported constant low back pain with occasional shooting pain 
in his left leg, causing it to go out on him.  He reported 
frequent radiation of pain into both lower extremities, 
particularly on the left.  He reported that he had fallen on 
several occasions as a result, fracturing his right little 
finger and "popping" a knuckle on the left hand.  

Examination revealed the veteran's posture to be normal.  
There was decreased lumbar lordosis, and diffuse tenderness 
at the lumbosacral junction.  There was no muscle atrophy.  
Range of motion was 45 degrees flexion with discomfort, 15 
degrees extension, and 20 degrees lateral bending 
bilaterally.  Motor strength of the lower extremities was 
found to be 5+/5+.  Sensory examination was normal.  There 
was no objective evidence of pain on motion, and there was no 
swelling or deformity.  X-rays of the lumbar spine were noted 
as revealing marked narrowing at L5-S1.  The diagnosis was 
lower back pain secondary to a degenerated lumbar disc.  It 
was also noted that there were no signs of lumbar 
radiculopathy.  

On VA fee basis examination in June 2000 the veteran reported 
having good and bad days with respect to his back.  He 
reported that the pain in his back radiated into his buttocks 
and down both lower extremities, worse on the left.  He 
reported that the pain radiated all the way to the foot, with 
associated cramping of the foot.  

He also reported occasional muscle spasm and locking of the 
muscles in his lower back.  

Range of motion testing revealed 65 degrees active and 78 
degrees passive flexion, 4 degrees active and 11 degrees 
passive extension, 30 degrees lateral bending, and 45 degrees 
active and 50 degrees passive lateral turning.  

The examiner noted that there was no pain, fatigue, weakness, 
or lack of endurance with range of motion of the lower back.  
However, the examiner later concluded that there would be an 
about 15 percent functional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use or 
during flare-ups.  

X-rays were noted as revealing degenerative disc disease at 
L5-S1.  The diagnosis was lower back pain and coccydynia 
secondary to degenerative disc disease at L5-S1.  It was 
further found that there were no signs of lumbar 
radiculopathy or a herniated lumbar disc.  

In September 2000 the RO received additional VA progress 
notes from the Las Vegas VAMC.  These records establish 
continued treatment of low back pain from August 1997 through 
July 2000 (they also contain duplicates of previous records 
dated prior to August 1997).  

In August 1997 it was noted that the veteran continued to 
suffer from severe low back pain that appeared to be 
worsening and that he would be unable to work for another six 
months.  

In March 1998 a magnetic resonance imaging (MRI) scan of the 
lumbosacral spine was taken.  The MRI was noted as revealing 
severe degenerative disc disease at L5-S1, without evidence 
of significant intervertebral disc herniation.  While a 
slight disc bulge was noted, there was no evidence of 
significant encroachment on the spinal canal, and no evidence 
of lateral intervertebral herniation at this level.  

In an October 1998 VA progress note it was certified that the 
veteran had been unable to work as a result of chronic back 
pain, and that this condition was expected to continue for 
another six months.  In April 1999 it was determined that 
there had been no improvement in the veteran's condition, and 
he was found to be precluded from working for another six 
months.  

In November 1999 it was noted that the veteran had chronic 
low back pain with sciatica.  It was concluded that he was 
permanently and totally disabled with no recovery expected.  

In November 2000 the veteran was examined by Dr. RS.  He 
reported pain in his low back with forward bending, sneezing, 
and any lifting activities.  He reported occasional weakness 
in the left leg, and two episodes of loss of bowel control.  

On examination, the veteran had a straight back with no 
obvious deformities, and no bony tenderness.  There was lower 
lumbar paraspinous tenderness to palpation.  Forward flexion 
produced discomfort with pain radiating down the left leg.  
Lateral bending to the left produced similar discomfort.  
Straight leg raising beyond 30 degrees produced discomfort.  
Otherwise, strength was 5/5 and deep tendon reflexes were 
2/4.  He was "neurovascular motor" intact.  

X-rays were described as revealing some degenerative changes 
at L5-S1 with disc space narrowing, endplate sclerosis, and 
posterior osteophyte formation.  The impression was post-
traumatic degenerative changes of the lumbar spine, and 
presumed degenerative disc disease with possible disc 
herniation.  

In a subsequent note, Dr. RS opined that the veteran had some 
significant changes in the lumbar spine at the L5-S1 level 
which would account for the pain and radiation down his leg.  
Based on his clinical presentation, Dr. RS further opined 
that there was some nerve involvement.  He concluded that the 
veteran was employable in a limited capacity with a lifting 
restriction of approximately 20 pounds, no stooping, no 
crawling, and no overhead work.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations of a disability under different 
diagnoses.  

The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  




When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  





The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  

However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion.  VAOPGCPREC 
36-97.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied because the veteran has 
been provided with notice of the evidence and information 
required to substantiate his claim.  By virtue of the various 
rating decisions, Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOCs), the veteran has 
been provided with notice of the laws and regulations 
pertaining to his claim and has been provided with a 
rationale applying these laws to the facts of his case, 
thereby providing him with an explanation as to why the 
evidence currently on record was not sufficient to allow for 
a grant to be made on his claim.  He was also provided with 
notice of his appellate rights, and with the opportunity to 
submit additional evidence on appeal.  Therefore, the veteran 
has been afforded adequate notice under the new law.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained; in fact, it appears that all evidence 
identified by him relative to these claims has been obtained 
and associated with the claims folder.  

In particular, private medical records from the University 
Medical Center and from Dr. AE have been obtained.  VA 
medical records from the Las Vegas and Allen Park VAMCs have 
been obtained.  

It was indicated that the veteran received treatment at the 
Loma Linda VAMC.  An attempt was made to retrieve these 
records, and the Loma Linda VAMC responded that it had no 
such records.  As the Loma Linda VAMC has indicated that they 
do not have such records, there is no reasonable possibility 
that they can be obtained, and there is therefore no further 
duty to assist with respect to these records.  In addition, 
the RO notified the veteran that such records could not be 
obtained in the February 1996 SSOC.  The veteran has made no 
indication that he is receiving benefits from the Social 
Security Administration.  38 U.S.C.A. § 5103A (a), (b), (c) 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c), 
(e)).  

Multiple VA examinations have been conducted.  Pursuant to 
the Board's December 1999 remand, a VA fee basis examination 
was conducted in June 2000.  A review of this examination 
indicates that it complied with the Board's December 1999 
instructions.  The examiner reviewed and discussed the claims 
folder as well as the criteria under sections 4.40, 4.45, and 
4.59.  The examiner specifically assessed range of motion of 
the back, and the degree of limitation imposed by pain and/or 
other pathology.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board additionally notes that the RO complied 
with the Board's remand with respect to its other 
instructions.  

The June 2000 examination did not provide a discussion of the 
veteran's employability.  However, the Board finds this to be 
harmless and non-prejudicial in this instance, and therefore 
not remandable error, because a subsequent examination did 
specifically provide such information by commenting on the 
veteran's employability.  Furthermore, there are numerous 
other medical records which specifically discuss the 
veteran's employability.  Finally, the Board notes that this 
evidence will be used to help establish a grant of the issue 
on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Evaluation of Residuals of a Low Back Injury

The veteran's residuals of a low back injury are currently 
rated as 10 percent disabling under the criteria for a 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The medical evidence of record indicates that the veteran's 
disability would be more appropriately rated under the 
criteria for intervertebral disc syndrome, as he has been 
found to have degenerative disc disease at L5-S1 with 
manifestations more similar to those described in Diagnostic 
Code 5293, but not under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295; see Tedeschi, supra.  

After careful consideration of the record, the Board finds 
that, applying the benefit of the doubt rule, the medical 
evidence establishes that a 60 percent evaluation is 
warranted under Diagnostic Code 5293, as the manifestations 
of the veteran's low back disability are analogous to the 
criteria for pronounced intervertebral disc syndrome.  
38 C.F.R. §§ 4.3, 4.20, 4.71a, Diagnostic Code 5293.  

The record shows that the veteran has complaints of constant 
pain in his low back that radiates down his legs.  He has 
also reported occasional muscle spasm.  While some 
examination reports noted that neurological evaluation was 
normal, or that there was no evidence of lumbar 
radiculopathy, other examinations have documented objective 
findings of radicular pain, including a diagnosis of low back 
pain with sciatica.  Further, numerous examinations have 
documented pain on motion and limitation of range of motion.  

Specifically, examination in December 1995 documented 
limitation of motion with complaints of pain with flexion and 
lateral bending, with scattered non-anatomic numbness in the 
lower extremities.  Examination in September 1997 documented 
flexion to 45 degrees with discomfort.  Diffuse tenderness in 
the lumbosacral region was noted on this examination, as well 
as a decreased lumbar lordosis.  Examination in June 2000 
revealed flexion to be limited to 65 degrees without pain, 
but noted that pain on repetitive use or flare-ups would 
result in an additional 15 percent functional limitation.  
Finally, there was pain with radiation into the left leg 
documented on forward flexion on examination in November 
2000.  The record has also documented instances of muscle 
spasms as well.  Further, some of these examiners have opined 
that the degenerative changes in the veteran's lumbosacral 
spine were "significant" and "marked."  

The Board attaches greater probative weight to the above 
findings because they are consistent with and supported by 
various laboratory studies documenting significant changes of 
the lumbosacral spine.  

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the lumbosacral spine with 
neurological findings appropriate to the site of the diseased 
discs.  A July 1989 CT revealed a bulging annulus at L5-S1.  
A May 1994 CT of the lumbar spine was interpreted as 
revealing a midline herniated disc encroaching on the thecal 
sac at L5-S1.  A September 1997 x-ray of the lumbar spine was 
interpreted as revealing "marked" narrowing at L5-S1.  A 
March 1998 MRI report documented "severe" degenerative disc 
disease at L5-S1 with a slight disc bulge without significant 
herniation.  The veteran has been diagnosed with degenerative 
disc disease at L5-S1 on multiple occasions.  

The most recent examiner, Dr. RS, opined in November 2000 
that the veteran had some significant changes in the lumbar 
spine which would account for the complaints of pain and 
radiation down the leg.  

Thus, the medical evidence of record demonstrates that the 
veteran's lumbar spine disability causes characteristic pain 
on motion with symptoms compatible with sciatic neuropathy.  

Finally, the Board notes that the veteran's treating 
physicians have consistently characterized his low back 
disorder as severe and continuing in spite of the use of pain 
medication and other treatment.  In fact, some records 
document his condition as worsening in spite of such 
treatment.  These physicians have also consistently found 
that he is unable to work as a result of his back condition.  

In light of the above, the Board finds that the evidence 
sufficiently establishes that a 60 percent evaluation is 
warranted for the veteran's low back disability under 
Diagnostic Code 5293 based on the criteria for pronounced 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The Board notes that the maximum schedular award assignable 
under Diagnostic Codes 5292 and 5295 is 40 percent.  The 
veteran has already been found to be entitled to a 60 percent 
disability rating.  Therefore, no greater benefit can flow to 
the veteran under Diagnostic Codes 5292 and 5295.  
Furthermore, Diagnostic Codes 5292 and 5295 each contemplate 
similar symptoms such as limitation of motion, and therefore 
do not provide a basis for assigning separate ratings under 
either, as Diagnostic Code 5293 has been found to involve 
loss of motion as well.  VAOPGCPREC 36-97.  Evaluating them 
separately would thus violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into 
the diagnostic codes under which the veteran's disabilities 
are rated, and that the Board has to consider the functional 
loss due to pain of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 
8 Vet. App. at 206.  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
lumbar spine under Diagnostic Code 5293, which is the maximum 
allowable rating under the Rating Schedule for impairment of 
the spine.  Accordingly, the aforementioned provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  
See Johnston, 10 Vet. App. at 85.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994); Esteban, supra.  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate neurological disability distinct from 
his degenerative disc disease.  Examinations have not 
identified any separate neurological findings or disability 
not already contemplated under Diagnostic Code 5293.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.  

Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra, ankylosis 
of the spine, or scarring as part and parcel of his service-
connected disability.  

X-ray and other laboratory studies have never been 
interpreted as revealing such impairments, and service 
connection has not otherwise been granted in this regard.  
Nor have any scars been identified as being related to the 
service connected disability, as there has been no 
documentation of surgery.  Therefore, DC's 5285 through 5289, 
and 7803 through 7805 are not for application in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5285, 
5286, 5289, 7803, 7804, 7805; Esteban, supra.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the probative evidence establishes that 
a 60 percent rating is warranted for the veteran's residuals 
of a low back injury with degenerative disc disease, L5-S1.  


ORDER

Entitlement to a 60 percent rating for residuals of a low 
back injury with degenerative disc disease, L5-S1 is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the veteran's VA treating physicians have 
offered multiple opinions that the veteran is unable to work 
due to his service connected back disability.  More recently, 
a private physician, Dr. RM, opined that the veteran was 
employable in a limited capacity.  

The Court has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As noted above, there are multiple VA medical opinions 
indicating that the veteran is unable to work because of his 
low back disability.  While there is some question as to 
whether such evidence, by itself, would raise the issue of 
extraschedular entitlement under section 3.321(b)(1), the 
Board is of the opinion that, in light of the evidence as a 
whole, the issue of entitlement under section 3.321(b)(1) has 
been reasonably raised by the record.  

In addition, where the evidence or the claimant reasonably 
raises the issue, the Board is not precluded from addressing, 
under specific circumstances, entitlement to a TDIU 
evaluation under 38 C.F.R. § 4.16(b) (2001).  VAOPGCPREC 6-
96.  

The RO previously denied entitlement to a TDIU evaluation in 
October 1996.  The veteran never specifically appealed this 
decision.  

However, the Board finds that the evidence submitted 
subsequent to October 1996, including the fact that he has 
been granted a 60 percent evaluation by the Board, has 
reasonably raised the issue of entitlement to a TDIU 
evaluation, at least under section 4.16(b).  

In light of the above, the Board finds that it has 
jurisdiction over the issues of entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1), and 
entitlement to a TDIU evaluation.  VAOPGCPREC 6-96.  

Because the Board has jurisdiction over these issues, the 
proper method of dealing with them is remanding them to the 
RO for appropriate development and consideration.  VAOPGCPREC 
6-96.  

It appears from the record that the veteran has not worked in 
several years.  Nonetheless, the RO should ask the veteran to 
provide any evidence concerning his employability or 
employment, including any employment records relating to his 
disability that he may possess.  

In addition, an examination should also be scheduled that 
addresses the impact of the veteran's disability on his 
employability.  

The veteran also applied for vocational rehabilitation.  
While it appears that records pertaining to this claim are on 
file, the RO should ensure that all records pertaining to 
this claim are associated with the claims folder.  

Accordingly, this case is remanded for the following:

1.  The veteran should be advised that he 
has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO should request the veteran to 
provide an employment history including 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the periods he was unable to, or was 
terminated from work due to his service-
connected low back disability.  The RO 
should also provide the veteran with VA 
form 21-8940 for completion and return.

2.  The RO should associate any 
outstanding evidence pertaining to the 
veteran's claim for vocational 
rehabilitation with the claims file.  

3.  The RO should schedule the veteran 
for VA special orthopedic/neurological 
examinations by an appropriate medical 
specialist(s) for the purpose of 
ascertaining his ability to work in view 
of the disability associated with his 
service-connected residuals of a low back 
injury with degenerative disc disease at 
L5-S1, and torticollis.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
should be conducted.

The examiner(s) should review the claims 
folder, and describe any impairments 
found on examination.  

The examiner(s) should answer the 
following: 

(a) What are the 
veteran's current impairments, both 
service-connected and nonservice-
connected?  

(b) Describe the severity 
of the impairments found on 
examination.  

(c) What impact do the 
veteran's service connected low back 
disability and torticollis, either 
alone or in combination, and exclusive 
of consideration of the impact of any 
nonservice-connected disabilities, 
have on the ability of the veteran to 
perform average employment in a civil 
occupation?  

In doing so, the examiner(s) must 
distinguish the impact of the 
veteran's service-connected 
disabilities on employment from the 
impact of his nonservice-connected 
disabilities on employment.  If unable 
to do so, the examiner should so 
state.  

Any opinions expressed by the examiner(s) 
should be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may result in a denial of 
his claim.  38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant 
fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  


5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
issues of entitlement to a TDIU 
evaluation and the issue of whether 
entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
should be referred to the Director, 
Compensation and Pension Services for 
consideration of assignment of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is again notified that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect the outcome of his claim.  38 C.F.R. 
§ 3.655 (2001).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 



